DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/17/2022 with traverse (to be addressed in the next Office Action) of Group I, claims 1-14 for further examination. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. A telephone call was made to Rachel L. Carnaggio on 07/18/2022 to request an oral election to the below restriction requirement, but did not result in an election being made.
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claims 1-8, drawn to a sealant liner apparatus comprising: 
two motor driven turret systems, including a first turret system that rotates in a direction that is opposite the direction that the second turret system rotates; 
a single main drive motor to drive the two motor driven turret systems; 
a plurality of workstations located on each of the two motor driven turret systems spaced apart and extending outwardly from a circumference thereof, each workstation adapted for receiving an individual can end; 
two downstackers, each downstacker located proximate to a turret system to feed an individual can end to an individual workstation and proximate to an exit chute that discharges an individual can end from the turret system; and 
at least one sealant applicator mounted on each individual workstation, the at least one sealant applicator electronically controlled to apply a sealant on the at least one individual can end.
Group II, Claims 9-14, drawn to a liner application system comprising: 
a plurality of turret systems, each turret system to rotate in a direction on a vertical spindle and in a direction that is opposite the direction that an adjacent turret system rotates, each turret system including: 
a plurality of workstations spaced around the vertical spindle, each workstation adapted to support an end of a can and including an applicator with an injector nozzle to apply a sealing compound to the end of the can; 
a single main drive motor to drive the two motor driven turret systems; and 
a supply manifold fixed to a top of each turret system to receive the sealing compound from a supply source and feed the sealing compound to the injector nozzle; and 
a plurality of downstackers, each downstacker located adjacent to a respective turret system and including a starwheel driven in a direction that is opposite to the direction of a respective turret system.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717